Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 20, 2021

The Court of Appeals hereby passes the following order:

A21A0929. LESLIE W. DILLON et al. v. DESTINY INDUSTRIES, LLC.

      The Appellant in the above styled case has filed a motion entitled Motion To
Withdraw Appeal. Pursuant to Court Rule 41(g)(1), said motion is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/20/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.